                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                    ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


               PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       On September 14, 2020, the Fourth Circuit adopted a new Employment Dispute

Resolution (“EDR”) Plan. ECF No. 76-2. The Plan states that “Presiding Judicial Officers serve

in an administrative capacity with limited, non-Article III authority, even if they otherwise serve

as Article III judges.” EDR Plan § V(C)(3)(f)(iii) (Sept. 2020). The Plan is a “pertinent and

significant authorit[y]” that supports Roe’s arguments. LCvR 7.1(j).

       First, the Plan supports Roe’s argument that the Civil Service Reform Act (“CSRA”)

does not bar her claims. ECF No. 49, at 10–16. Specifically, Roe argued that defendants’

reading of the CSRA would raise serious constitutional questions by “deny[ing] any judicial

forum over a constitutional claim.” Id. at 10. Such an “extraordinary” result is not supported by

any “heightened showing of congressional intent” in the CSRA’s text. Id. at 12–13. Moreover,

Congress has not delegated judiciary employees’ constitutional claims to administrative EDR

forums, nor could it, because such forums do not provide, and are not capable of providing,

meaningful judicial review. Id. at 13–16. Defendants’ response—that the EDR process provides

“judicial review” including “meaningful review by a judicial officer,” ECF No. 54, at 12–13—is

                                                 1
contradicted by the Plan, which confirms that EDR presiding officers serve in an

“administrative,” not judicial, role. Notably, the Plan no longer states that it is the “exclusive

remedy” for rights enumerated under the Plan. EDR Plan Ch. I, § 1 (2013).

       Second, the Plan undermines defendants’ arguments against Roe’s Bivens claims.

Though defendants claimed that Roe had access to a “comprehensive alternative process,” ECF

No. 45, at 20, with “the authority to grant full relief,” ECF No. 37 at 9 n.6, the Plan confirms

that, in fact, “no alternative form of judicial relief was available” for the unlawful discrimination.

ECF No. 48, at 19 (citing Bush v. Lucas, 462 U.S. 367, 377 (1983)); see also Davis v. Passman,

442 U.S. 228, 245 (1979) (recognizing Bivens claim where there were “no alternative forms of

judicial relief” and it was “damages or nothing”). The Plan also confirms that defendants are not

entitled to qualified immunity because, at a minimum, they knew the limitations of the EDR

process but continued to represent that it provided meaningful remedies. See JCUS at 25.

       Finally, the Plan supports Roe’s argument that she was constructively discharged because

she had no meaningful review or remedies. ECF No. 48, at 10–12; ECF No. 49, at 24; ECF No.

60-1, at 18–20; ECF No. 76-1, at 9–10. Specifically, the Plan confirms that judges in the EDR

context are not acting in a “judicial” capacity and can only order remedies authorized by statute.

But no statute gives an EDR presiding officer authority to order remedies against a federal

defender office, and the Criminal Justice Act strictly limits the court of appeals’ authority in this

context. See id. (citing 18 U.S.C. § 3006A(g)(2)(A)). Given the lack of meaningful remedies,

Roe was not required to exhaust a process that was incapable of granting effective relief and

resulted in her constructive discharge. ECF No. 49, at 20–21; see also ECF No. 55, at 6–8

(noting that defendants’ argument that Roe voluntarily resigned and withdrew her EDR

complaint is necessary to each of their arguments for dismissal).



                                                  2
This the 2nd day of October, 2020.

                                         Respectfully Submitted,

                                         /s/ Cooper Strickland
                                         Cooper Strickland
                                         N.C. Bar No. 43242
                                         P.O. Box 92
                                         Lynn, NC 28750
                                         Tel. (828) 817-3703
                                         cooper.strickland@gmail.com

                                         Counsel for Plaintiff




                                     3
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 2nd day of October, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                 4
